Fourth Court of Appeals
                                         San Antonio, Texas
                                              September 14, 2022

                                             No. 04-22-00568-CR

                                       IN RE Jesse Ray CASTILLA

                                             Original Proceeding 1

                                                    ORDER

        On September 1, 2022, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on September 14, 2022.



                                                                       _____________________________
                                                                       Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2022.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2018CR1925, styled The State of Texas v. Jesse Ray Castilla, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Jennifer Pena presiding.